DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 20,24,30 have been amended.
Claim 37 is newly added. 
Claims 20-37 are pending and examined as follows: 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heater and electronic controller in claims 20-37. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The heater is defined in the specification as a heating coil (paragraph 0022, lines 3-6). The electronic controller has no defined structure in the specification. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitation “electronic controller” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function .The electronic controller has no structure recited in the written specification. The electronic controller is not specifically defined in the written specification as say a sensor or control circuit. Though elements of control are recited in the written specification they are not defined with respect to the electronic controller. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-22,24,25,27-35 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 9,204,670) in view of Midgette et al (US 2014/0205272) in view of Alarcon et al (US2011/026806).

With regards to claim 20, Liu discloses an electronic vaping device (electronic cigarette atomization device, Title) comprising:
a reservoir configured to store a liquid (a tar-storage fiber 2 which is a tar storage, col 4,lines 10-13);
a wick configured to draw liquid from the reservoir (tar guiding fiber 6, Fig. 3):
a heater configured to heat the liquid on the wick to generate a vapor (spiral heating resistance wire 5 produces smoke when the tar is vaporized, col 1, lines 56-60); and an electronic controller connected to ends of the wick through respective terminals (pilot switch 9 and battery 10 connected to tar guiding fiber 5 via electronic wires 8, Fig. 3). 
Liu does not disclose the electronic controller configured to measure an electrical resistance of the wick, and detect depletion of the liquid in the reservoir based on the electrical resistance of the wick.
Midgette et al teaches the electronic controller (circuit, paragraph 0016, lines 5-6) configured to measure an electrical resistance of the wick, and detect depletion of the liquid in the reservoir based on the electrical resistance of the wick (where the composite wick 10 is connected to a circuit configured to measure current or conductivity in the wicking media 14 and can activate function for the device where measure a low liquid level in the reservoir, paragraph 0123, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic controller of Liu with the sensor connected to a circuit as taught by Midgette et al to provide an efficient way of measuring how much fluid is in a storage for an electronic cigarette. 
Liu and Midgette et al does not teach an electronic controller connected to the heater through a first terminal and a second terminal, the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick, the third terminal and the fourth terminal forming a sensor. 
Alarcon et al teaches an electronic controller connected to the heater through a first terminal and a second terminal (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to heater 146, Fig. 1A), the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to wick 142, Fig. 1A), the third terminal and the fourth terminal forming a sensor (sensor 104, Fig. 1A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic controller of Liu and Midgette et al with the terminals as taught by Alarcon et al in order to provided increased control in a heating apparatus. 
With regards to claim 21, Liu discloses a reservoir housing (hollow tubular bracket 3, Fig. 3) defining an axially extending hollow passage channel (Fig. 3), the reservoir housing having a first liquid outlet (first of the holes, Fig. 3) and a second liquid outlet (second of holes, Fig. 3) in liquid communication with the axially extending hollow passage channel to supply the flavored liquid to the wick; wherein the wick (tar guiding fiber 6, Fig. 3) extends between the first liquid outlet and the second liquid outlet (Fig. 3). 
With regards to claim 22, Liu discloses wherein the heater includes a heating coil wound around the wick (heating resistance wire 5 is would around tar guiding fiber 6, Figure 3), the heating coil configured to heat the liquid on the wick to generate the vapor (spiral heating resistance wire 5 produces smoke when the tar is vaporized, col 1, lines 56-60).
With regards to claim 24, Midgette et al teaches wherein the electronic controller (a circuit connected to a conductive composite wick 10 with a metal rod 12, Fig. 1) further includes a resistance measurement circuit (circuit, paragraph 0123, lines 1-3) configured to measure the electrical measure (configured to measure current or conductivity, paragraph 0123, lines 1-3) and when modified with Alarcon et al would be included with thirds and fourth terminals.
With regards to claim 25, Midgette et al teaches wherein the electronic controller (a circuit connected to a conductive composite wick 10 with a metal rod 12, Fig. 1) further includes a control circuit (circuit, paragraph 0123, lines 1-3) configured to detect the depletion of the liquid in the reservoir based on the electrical resistance wick (where the composite wick 10 is connected to a circuit configured to measure current or conductivity in the wicking media 14 and can activate function for the device where measure a low liquid level in the reservoir, paragraph 0123, lines 1-10).
With regards to claim 27, Midgette et al teaches the electronic controller(circuit, paragraph 0123, lines 1-3) is configured to control power output to the heater to generate the vapor based on the depletion of the liquid in the reservoir (and can activate function for the device where measure a low liquid level in the reservoir and the circuit can activate other functions such as providing a desired liquid delivery rate and a warning signal such as low liquid level in the reservoir, paragraph 0123, lines 1-10).
With regards to claims 28 and 29, Midgette et al teaches the electronic controller(circuit, paragraph 0123, lines 1-3) is configured to reduce power output to the heating coil and generate a warning signal in response to detecting depletion (and can activate function for the device where measure a low liquid level in the reservoir and the circuit can activate other functions such as providing a desired liquid delivery rate and a warning signal such as low liquid level in the reservoir, paragraph 0123, lines 1-10).

With regards to claim 30, Liu discloses an electronic vaping device (electronic cigarette atomization device, Title) comprising:
a reservoir configured to store a liquid (a tar-storage fiber 2 which is a tar storage, col 4,lines 10-13);
a wick configured to draw liquid from the reservoir (tar guiding fiber 6, Fig. 3):
a heater configured to heat the liquid on the wick to generate a vapor (spiral heating resistance wire 5 produces smoke when the tar is vaporized, col 1, lines 56-60); and an electronic controller connected to ends of the wick through respective terminals (pilot switch 9 and battery 10 connected to tar guiding fiber 5 via electronic wires 8, Fig. 3). 
Liu does not disclose the electronic controller configured to measure an electrical resistance of the wick, and detect depletion of the liquid in the reservoir based on the electrical resistance of the wick.
Midgette et al teaches the electronic controller (circuit, paragraph 0016, lines 5-6) configured to measure an electrical resistance of the wick, and determine whether the liquid on the wick is at or above an operation threshold valued based on the electrical resistance of the wick (where the composite wick 10 is connected to a circuit configured to measure current or conductivity in the wicking media 14 and can activate function for the device where measure a low liquid level in the reservoir, paragraph 0123, lines 1-10).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic controller of Liu with the sensor connected to a circuit as taught by Midgette et al to provide an efficient way of measuring how much fluid is in a storage for an electronic cigarette 
Liu and Midgette et al does not teach an electronic controller connected to the heater through a first terminal and a second terminal, the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick, the third terminal and the fourth terminal forming a sensor. 
Alarcon et al teaches an electronic controller connected to the heater through a first terminal and a second terminal (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to heater 146, Fig. 1A), the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to wick 142, Fig. 1A), the third terminal and the fourth terminal forming a sensor (sensor 104, Fig. 1A).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic controller of Liu and Midgette et al with the terminals as taught by Alarcon et al in order to provided increased control in a heating apparatus. 

With regards to claim 31, Midgette et al teaches the electronic controller(circuit, paragraph 0123, lines 1-3) is configured to control power output to the heater to generate the vapor based on whether the liquid on the wick is at or above the operation threshold value (and can activate function for the device where measure a low liquid level in the reservoir and the circuit can activate other functions such as providing a desired liquid delivery rate and a warning signal such as low liquid level in the reservoir, paragraph 0123, lines 1-10).
With regards to claims 32 and 33, Midgette et al teaches the electronic controller(circuit, paragraph 0123, lines 1-3) is configured to reduce power output to the heating coil and generate a warning signal in response to detecting depletion (and can activate function for the device where measure a low liquid level in the reservoir and the circuit can activate other functions such as providing a desired liquid delivery rate and a warning signal such as low liquid level in the reservoir, paragraph 0123, lines 1-10).
With regards to claim 34, Liu discloses a reservoir housing (hollow tubular bracket 3, Fig. 3) defining an axially extending hollow passage channel (Fig. 3), the reservoir housing having a first liquid outlet (first of the holes, Fig. 3) and a second liquid outlet (second of holes, Fig. 3) in liquid communication with the axially extending hollow passage channel to supply the flavored liquid to the wick; wherein the wick (tar guiding fiber 6, Fig. 3) extends between the first liquid outlet and the second liquid outlet (Fig. 3). 
With regards to claim 35, Liu discloses wherein the heater includes a heating coil wound around the wick (heating resistance wire 5 is would around tar guiding fiber 6, Figure 3), the heating coil configured to heat the liquid on the wick to generate the vapor (spiral heating resistance wire 5 produces smoke when the tar is vaporized, col 1, lines 56-60).
With regards to claim 37, Alarcon et al teaches wherein the first terminal, the second terminal, the third terminal and the fourth terminal extend through a base portion of the reservoir ().
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, Midgette et al and Alarcon et al as applied to claims 20-22,24,25, 27-35 and 37 above, and further in view of Serrano et al (US 4,966,171).

With regards to claim 23, Liu, Midgette et al and Alarcon does not teach wherein the liquid includes propylene glycol.
Serrano et al teaches a smoking article containing a liquid containing propylene glycol (col 4, lines 13-15). 
It would have been obvious to one skilled in the art at the time the invention was made to modify the wick of Liu, Midgette et al and Alarcon with propylene glycol as taught by Serrano et al to provide a fine vapor in an electronic cigarette. 

Claims 26 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Midgette et al and Alarcon et al as applied to claims 20-22,24,25,27-35 and 37 above, and further in view of Thompson (US 2013/0192617).

With regards to claims 26 and 36, Liu, Midgette et al and Alarcon et al does not teach wherein the reservoir, the wick and the heater are part of a cartridge of the electronic vaping device; the electronic controller is part of a main body of the electronic vaping device; and the cartridge is configured to be detachably coupled to the main body.
Thompson teaches wherein the reservoir, the wick and the heater are part of a cartridge of the electronic vaping device (electronic cigarette 10 has a cartomizer 12 which includes various parts including absorbent material 53, air channel 52, conductive wire 43 and fibrous wick 50 and all together constitute cartridge, Fig. 2); the electronic controller is part of a main body of the electronic vaping device (battery base 14 has smart chip 22, Fig. 2); and the cartridge is configured to be detachably coupled to the main body (cartomizer 12 is detachably from battery base 14, Fig. 3).
It would have been obvious to one skilled in the art at the time the invention was made to modify the electronic cigarette of Liu, Midgette et al and Alarcon et al with the cartomizer and battery base taught by Thompson to provide a way of separating the heating parts of an electronic cigarette for maintenance reasons. 

Allowable Subject Matter
Claim 37 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not disclose or teach wherein the first terminal, the second terminal, the third terminal and the fourth terminal extend through a base portion of the reservoir.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments: Applicant argues the prior art does not teach or disclose of all the amended limitations of claims 20 and 30. 
Examiner’s response: Applicant argues the prior art does not teach or disclose amended limitations of claims 20 and 30 that include “an electronic controller connected to the heater through a first terminal and a second terminal, the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick, the third terminal and the fourth terminal forming a sensor”. The rejection above has been updated to include Alarcon et al which teaches an electronic controller connected to the heater through a first terminal and a second terminal (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to heater 146, Fig. 1A), the electronic controller connected to ends of the wick through a third terminal at a first end of the wick and a fourth terminal at a second end of the wick (communication unit 136 has a first and second terminal connected to first and second power bus 144a and 160a to wick 142, Fig. 1A), the third terminal and the fourth terminal forming a sensor (sensor 104, Fig. 1A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS JOHN WARD whose telephone number is (571)270-1786.  The examiner can normally be reached on Monday - Friday, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 5712724780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS J WARD/Examiner, Art Unit 3761                                                                                                                                                                                                        
                                                                                                                                                                                                   /TU B HOANG/Supervisory Patent Examiner, Art Unit 3761